         Case: 3:20-cv-00506-bbc Document #: 3 Filed: 06/02/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

 MICHAEL SCOTT PIETILA,

         Plaintiffs,                                                       ORDER
 v.
                                                                  Case No. 20-cv-506-bbc
 YORK, et al

         Defendants.


       Plaintiff Michael Scott Pietila has filed a proposed civil complaint and requested leave

to proceed without prepaying the filing fee. To evaluate plaintiff’s request to proceed without

prepayment of the filing fee, I must review a certified copy of plaintiff’s inmate trust fund

account statement (or institutional equivalent) for the six-month period immediately preceding

the filing of the complaint. 28 U.S.C. § 1915(a)(2).

       For this case to proceed, plaintiff must submit the certified trust fund account statement

no later than June 23, 2020. If I find that plaintiff is indigent, I will calculate an initial partial

payment amount that must be paid before the court can screen the merits of the complaint

under 28 U.S.C. § 1915(e)(2). Thereafter, plaintiff will be required to pay the balance of the

filing fee in installments.




                                              ORDER

       IT IS ORDERED that plaintiff Michael Scott Pietila may have until June 23, 2020 to

submit a trust fund account statement for the period beginning approximately December 2,

2019 and ending approximately June 2, 2020. If, by June 23, 2020, plaintiff fails to respond
         Case: 3:20-cv-00506-bbc Document #: 3 Filed: 06/02/20 Page 2 of 2



to this order, I will assume that plaintiff wishes to withdraw this action voluntarily. In that

event, the case will be closed without prejudice to plaintiff filing the case at a later date.




               Entered this 2nd day of June, 2020.

                                      BY THE COURT:


                                      /s/
                                      PETER OPPENEER
                                      Magistrate Judge
